            Case 1:17-cv-10026-GHW Document 62 Filed 11/05/18 Page 1 of 3


   ~~~A~p ExcH,~c~
                                      iJNITED STATES
  ~                  ~    SECURITIES AND EXCHANGE COMMISSION
                ~yo             NEW YORK REGIONAL OFFICE                         KATHERINE BROMBERG
                                BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400    'fELEPHONE:(212)336-0170
      «~~MxX~ {                         NEW YORK, NY 10281-1022                  ErwaiL: brombergk@sec.gov




                                                                     November 5, 2018

VIA ECF

The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 12C
New York, NY 10007

        Re:       Securities and Exchange Commission v. Gau~hran and Cluf~e, 17-cv-10026

Dear Judge Woods:

        Plaintiff Securities and Exchange Commission (the "Commission") and defendant Robert
Gaughran ("Gaughran" or "Defendant") respectfully submit this joint letter seeking approval of
the parties' settlement. As reflected in the attached settlement papers, the proposed consent
judgment would: (1) enjoin Gaughran from violating the relevant anti-fraud provisions of the
federal securities laws, (2) order Gaughran to pay disgorgement in the amount of $135,000 plus
prejudgment interest in the amount of $10,029.69; and (3) order that Gaughran pay a civil
penalty in the amount of $80,000. This proposed settlement is fair and reasonable, as explained
below.

       I.         Background

        On December 22, 2017 the Commission filed its Complaint in this case, and on May 2,
2018 it filed its Amended Complaint. The Commission alleged that Defendant aided and abetted
fraud by Train, Babcock Advisors, LLC ("TBA") and its former principal John H. Rogicki
("Rogicki"), which resulted in the theft by Rogicki of more than $9 million from Rogicki's and
TBA's charity advisory client ("the Foundation"). Amended Complaint [Docket No. 39] ¶ 1.
By virtue of the conduct alleged in the Complaint, the SEC alleges that Defendant aided and
abetted violations of Sections 206(1) and 206(2) of the Advisers Act [15 U.S.C. §§ 80b-6(1) and
80b-6(2)] and Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule lOb-5(a) and (c)
thereunder [17 C.F.R. § 240.1Ob-5(a) and (c)]. Id. ¶ 7.

        The Complaint seeks relief in the form of permanent injunctions against Defendant from
future violations of the Advisers Act provisions and the Exchange Act provisions that the
Commission alleges he violated, disgorgement ofill-gotten gains, and a civil penalty. Id. ¶¶ 8-9.
           Case 1:17-cv-10026-GHW Document 62 Filed 11/05/18 Page 2 of 3
The Honorable Gregory H. Woods
November 5, 2018

       II.      The Previous Commission Action and Criminal Action Against Rogicki

       On October 19, 2017 Rogicki pled guilty to misappropriating more than $9 million from
the Foundation in The People of the State ofNew York v. John H. Rogicki, Indictment # 3960-
2017, before the Supreme Court of the State of New York, County of New York: Part 42.
Rogicki was subsequently sentenced to serve 30 to 90 months in prison and pay $6,728,391.77 to
the Foundation, of which he forfeited $2.5 million, in connection with his criminal plea. On
January 26, 2018 this Court entered a final judgment against Rogicki in SEC v. Rogicki, 17-cv-
08071.

        III.    The Proposed Settlement Is Fair And Reasonable.

        "[T]he proper standard for reviewing a proposed consent judgment involving an
enforcement agency requires that the district court determine whether the proposed consent
decree is fair and reasonable, with the additional requirement that the public interest would not
be disserved . . . in the event that the consent decree includes injunctive relief." SEC v.
Citigroup Global Markets, Inc., 752 F.3d 285, 294 (2d Cir. 2014) (internal quotation marks and
citations omitted). The terms of the proposed judgment meet this standard.

        First, an injunction against future violations of the relevant anti-fraud provisions is fair,
reasonable, and in the public interest. "The job of determining whether the proposed S.E.C.
consent decree best serves the public interest . . .rests squarely with the S.E.C., and its decision
merits significant deference." Id. at 296. Here, Defendant should be enjoined from committing
securities fraud to protect the investing public, because "the commission of past illegal conduct
is highly suggestive of the likelihood of future violations" as a matter of law. SEC v. Mgmt.
Dynamics, Inc., 515 F.2d 801, 807 (2d Cir. 1975).

          Next, ordering Gaughran to pay disgorgement in the amount of $135,000 plus
prejudgment interest in the amount of $10,029.69 is fair and reasonable. That amount represents
monies obtained by Gaughran from his role as trustee of the Foundation from 2013-2016. It was
during this time that the Commission alleges that Defendant aided and abetted TBA and Rogicki
in their theft by failing to identify and react to improper transactions in the Foundation accounts.
The purpose of disgorgement is to deter violations of securities laws by depriving violators of
their ill-gotten gains and to prevent unjust enrichmentthat is, not allowing those who violate
securities laws to gain by their illegal conduct. SEC v. Fischbach Corp., 133 F.3d 170, 175 (2d
Cir. 1997).




                                                  2
          Case 1:17-cv-10026-GHW Document 62 Filed 11/05/18 Page 3 of 3
The Honorable Gregory H. Woods
November 5, 2018

       Finally, imposing a civil monetary penalty in this settled resolution is fair and reasonable.
Under these circumstances, a civil penalty will provide appropriate punishment and deterrence.
See SEC v. Opulentica, LLC, 479 F. Supp. 2d 319, 331 (S.D.N.Y. 2007) ("Civil penalties are
designed to punish the individual violator and deter future violations of the securities laws.").

       For these reasons, the Court should approve the attached proposed judgment.



                                                     Respectfully submitted,



                                                     Katherine Bromberg

Enclosures

cc:    Gerald Krovatin, Esq.
